By the Court, Savage, C. J.
The act under which these proceedings were had, does not warrant this summary'mode of obtaining a judgment in an action on a policy of insurance, in which the demand of the plaintiff is entirely unliquidated. It can be resorted to only in cases where the suit is “upon a contract, note, or other evidence of debt,” viz. where the instrument declared on is, per se, an evidence of debt, as a note, bill of exchange, bond, &c. (6 Cowen, 41.) The proceedings are set aside as irregular, with costs.